Citation Nr: 0023704	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  00-09 948	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


FINDINGS OF FACT

1.  The fee agreement in this case provides for direct 
payment of the attorney's fee by the Department of Veterans 
Affairs (VA) from past-due benefits awarded to the veteran. 

2.  Following an award of past-due benefits, the regional 
office (RO) referred this case to the Board of Veterans' 
Appeals (Board) for a decision concerning whether the 
attorney was eligible under 38 U.S.C.A. § 5904(d) for payment 
of a fee from the past-due benefits.

3.   The RO did not address the issue of whether the 
attorney's fee should be paid from past-due benefits, in 
accordance with the normal adjudication procedures. 


CONCLUSION OF LAW

The Board has no original jurisdiction to adjudicate the 
issue of eligibility or entitlement for attorney fees under 
direct payment contingency-fee agreements.  38 U.S.C.A. §§ 
5904(d), 7104(a) (West Supp. 1999); Scates v. Gober, No. 97-
875 (U.S. Vet. App. August 14, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1994, the veteran entered into a fee agreement with 
the attorney to represent the veteran in all matters before 
VA, the Board, and the United States Court of Veterans 
Appeals (now, the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) in connection 
with any claim that the veteran may have on account of 
service-connected or non service-connected disability. The 
fee agreement contained the following provision:

As a fee for the services of the 
[attorney's firm], the undersigned 
[veteran] agrees to pay to said firm (a) 
a $500.00 retainer and (b) an amount 
equal to $60.00 per hour but not in 
excess of 20 percent of any recovery 
which fee is provided for under 38 U.S.C. 
Section 5904(c), 5904(d) which fee will 
be withheld from past due benefits in 
excess of $2,000.00 and up to $10,000.00.  

In December 1999, the Board issued a decision which granted 
service connection for relapsing polychondritis; granted a 
rating of 20 percent for service-connected left shoulder 
disorder prior to April 9, 1998; and granted a total rating 
based on individual unemployability due to service connected 
disabilities.  In January 2000, the RO issued a decision that 
awarded a 20 percent evaluation for relapsing polychondritis, 
effective from February 24, 1994, assigned an effective date 
of February 24, 1994 for the award of the 20 percent 
evaluation for the left shoulder disorder, and assigned an 
effective date of November 8, 1994, for a total rating based 
on individual unemployability due to service connected 
disabilities.  

In January 2000, a representative of the Board advised the RO 
to withhold 20 percent of the past-due benefits which may 
become due.  By letter dated March 15, 2000, the RO notified 
the claimant and the attorney representing him of the payment 
of past-due benefits and the referral of the file to the 
Board for a decision concerning the attorney's eligibility 
for payment of a fee for his service from the 20 percent of 
past-due benefits withheld by the RO.  They were given 30 
days within which to submit evidence or argument to the Board 
concerning the payment of attorney fees.  No timely response 
was received from either the veteran or the attorney.  

In June 2000, the Board directed a letter to the attorney to 
inquire about certain facts relevant to the question before 
it of whether the withheld benefits should be paid to the 
claimant's attorney.  In July 2000, the attorney responded.  

In Scates v. Gober, No. 97-875 (U.S. Vet. App. August 14, 
2000) (en banc), the Court held that

all issues involving entitlement or 
eligibility for attorney fees under 
direct-payment contingency-fee 
agreements, as contrasted with the issues 
of reasonableness and excessiveness, must 
be first addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
sua sponte or other original (on motion) 
BVA review.  Slip op. at 4.

The Court vacated the Board's decision concerning the 
attorney's eligibility for payment of attorney fees withheld 
by the Secretary from past-due benefits for want of original 
jurisdiction to decide eligibility for direct payment of a 
withheld contingency fee under 38 U.S.C.A. § 5904(d), and 
remanded the matter to the Board with directions to dismiss 
the matter of direct-payment fee eligibility as referred to 
the Board by the RO.

Because this case is the same type of case as Scates, the 
Board must dismiss the matter of direct-payment fee 
eligibility as referred to the Board by the RO for want of 
original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. § 
5904(d).  The matter before the Board is therefore dismissed.


ORDER

The matter before the Board is dismissed. 



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


